Exhibit 10.17

 

RESALE LOCK-UP AGREEMENT

 

This Resale Lock-Up Agreement (this “Agreement”) is dated as of May 7, 2020, by
and between the stockholder set forth on the signature page to this Agreement
(the “Holder”) and Wealthbridge Acquisition Limited, a British Virgin Islands
company (the “Purchaser”). Capitalized terms used and not otherwise defined
herein shall have the meanings given such terms in the Share Exchange Agreement
(as defined below).

 

BACKGROUND

 

A. The Purchaser has entered into that certain Share Exchange Agreement, dated
as of October 28, 2019 (the “Share Exchange Agreement”), by and among the
Purchaser, Scienjoy Inc., a Cayman Islands company (the “Company”), the
stockholders of the Company, and certain other persons and entities.

 

B. The Share Exchange Agreement provides for, among other things, the Purchaser
acquires 100% of the shares of Company Common Stock in exchange for the Closing
Payment Shares (as defined in the Share Exchange Agreement) in accordance with
the terms set forth in the Share Exchange Agreement; and.

 

C. The Holder is the record and/or beneficial owner of shares of common stock of
the Company and is therefore entitled to receive Purchaser Common Stock (as
defined in the Share Exchange Agreement) pursuant to the Share Exchange
Agreement.

 

D. As a condition of, and as a material inducement for the Purchaser to enter
into and consummate the transactions contemplated by the Share Exchange
Agreement, the Holder has agreed to execute and deliver this Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

 

AGREEMENT

 

1. Lock-Up.

 

(a) During the Lock-up Period (as defined below), the Holder irrevocably agrees
that, except for (i) the Escrow Shares to be delivered to the Escrow Agent
pursuant to the Share Exchange Agreement and the Escrow Agreement, (ii) as
approved by the Board of the Purchaser, and (iii) the exceptions provided in
Section 1.(c) hereof, it, he or she will not offer, sell, contract to sell,
pledge or otherwise dispose of, directly or indirectly, any of the Lock-up
Shares (as defined below) (including any securities convertible into, or
exchangeable for, or representing the rights to receive, Lock-up Shares), enter
into a transaction that would have the same effect, or enter into any swap,
hedge or other arrangement that transfers, in whole or in part, any of the
economic consequences of ownership of such Lock-up Shares, whether any of these
transactions are to be settled by delivery of any such Lock-up Shares, in cash
or otherwise, publicly disclose the intention to make any offer, sale, pledge or
disposition, or to enter into any transaction, swap, hedge or other arrangement,
or engage in any Short Sales (as defined below) with respect to any security of
the Purchaser (each a “Disposition”).

 



 

 

 

(b) In furtherance of the foregoing, the Purchaser will (i) place an irrevocable
stop order on all Closing Payment Shares which are Lock-up Shares, including
those which may be covered by a registration statement, and (ii) notify the
Purchaser’s transfer agent in writing of the stop order and the restrictions on
such Lock-up Shares under this Agreement and direct the Purchaser’s transfer
agent not to process any attempts by the Holder to resell or transfer any
Lock-up Shares, except in compliance with this Agreement.

 

(c) Notwithstanding Section 1.(a) and Section 1.(b) hereof, the restrictions set
forth in Section 1.(a) hereof shall not apply to or restrict a Disposition by
the Holder in connection with a transaction in which (i) any person or group
shall have acquired or entered into a binding definitive agreement that has been
approved by the board of directors of the Purchaser (or any duly constituted
committee thereof) to acquire (1) more than 50% of the voting securities of the
Purchaser or (2) assets of the Purchaser and the Company Group representing more
than 50% of the consolidated earnings power of the Purchaser and the Company
Group, taken as a whole, or (ii) any person shall have commenced a tender or
exchange offer which, if consummated, would result in such person’s acquisition
of Beneficial Ownership (as defined below) of more than 50% of the voting
securities of the Purchaser, and in connection therewith, the Purchaser files
with the Commission (as defined below) a Schedule 14D-9 with respect to such
offer that does not either (1) recommend that the Purchaser’s shareholders
reject such offer or (2) advise the Purchaser’s shareholders that the board of
directors is considering its response to the offer, or (iii) the Holder
transfers its Lock-up Shares to an Affiliate of the Holder or to any direct or
indirect shareholder of the Holder, or (iv) the Holders transfers its Lock-up
Shares as a bona fide gift, provided, in the cases of (iii) and (iv) that the
transferee executes a lock-up agreement substantially the same as this
Agreement. If the Purchaser commits a material breach of the Share Exchange
Agreement prior to the Closing, this Agreement shall be terminated, and it shall
not be binding upon the Holder from such termination date.

 

(d) For purposes hereof, “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and all types
of direct and indirect stock pledges, forward sale contracts, options, puts,
calls, swaps and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers.

 

(e) For purpose of this agreement, “Lock-up Period” means a period of 365
calendar days from the Closing Date under the Share Exchange Agreement.

 

(f) For purpose of this agreement, “Beneficial Ownership” means beneficial
ownership as defined under Rule 13d-3 under the Exchange Act.

 



2

 

 

(g) For purpose of this agreement, “Commission” means the United States
Securities and Exchange Commission or any other federal agency at the time
administering the Exchange Act, or other governmental agency administering the
securities laws in the jurisdiction in which the Purchaser’s securities are
registered or being registered.

 

2. Representations and Warranties. Each of the parties hereto, by their
respective execution and delivery of this Agreement, hereby represents and
warrants to the others and to all third party beneficiaries of this Agreement
that (a) such party has the full right, capacity and authority to enter into,
deliver and perform its respective obligations under this Agreement, (b) this
Agreement has been duly executed and delivered by such party and is the binding
and enforceable obligation of such party, enforceable against such party in
accordance with the terms of this Agreement, and (c) the execution, delivery and
performance of such party’s obligations under this Agreement will not conflict
with or breach the terms of any other agreement, contract, commitment or
understanding to which such party is a party or to which the assets or
securities of such party are bound. The Holder has independently evaluated the
merits of its decision to enter into and deliver this Agreement, and such Holder
confirms that it has not relied on the advice of the Purchaser, the Purchaser’s
legal counsel, or any other person.

 

3. Beneficial Ownership. The Holder hereby represents and warrants that it does
not beneficially own, directly or through its nominees (as determined in
accordance with Section 13(d) of the Exchange Act, and the rules and regulations
promulgated thereunder), any shares of capital stock of the Purchaser, or any
economic interest in or derivative of such stock, other than those Purchaser
Common Stock specified on the signature page hereto that the Holder will acquire
at the Closing. For purposes of this Agreement, the Purchaser Common Stock
beneficially owned by the Holder as specified on the signature hereto, together
with any Purchaser Common Stock acquired during the Lock-up Period, if any, are
collectively referred to as the “Lock-up Shares.”

 

4. No Additional Fees/Payment. Other than the consideration specifically
referenced herein, the parties hereto agree that no fee, payment or additional
consideration in any form has been or will be paid to the Holder in connection
with this Agreement.

 

5. Notices. Any notices required or permitted to be sent hereunder shall be
delivered personally or by courier service to the following addresses, or such
other address as any party hereto designates by written notice to the other
party. Provided, however, a transmission per telefax or email shall be
sufficient and shall be deemed to be properly served when the telefax or email
is received if the signed original notice is received by the recipient within
three (3) calendar days thereafter.

 

(a)If to the Purchaser:

 

Unit B, 17/F Success Commercial Building

245-251 Hennessy Road

Wanchai, Hong Kong

Attn: Yongsheng Liu

Tel: (86) 186-0217-2929

 



3

 

 

With a copy (which shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attention: Giovanni Caruso, Esq.

Email: gcaruso@loeb.com

Fax: (212) 407-4866

 

(b)If to the Holder, to the address set forth on the Holder’s signature page
hereto,

 

or to such other address as any party may have furnished to the others in
writing in accordance herewith.

 

6. Enumeration and Headings. The enumeration and headings contained in this
Agreement are for convenience of reference only and shall not control or affect
the meaning or construction of any of the provisions of this Agreement.

 

7. Counterparts. This Agreement may be executed in facsimile and in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which shall together constitute one and the same agreement.

 

8. Successors and Assigns. This Agreement and the terms, covenants, provisions
and conditions hereof shall be binding upon, and shall inure to the benefit of,
the respective heirs, successors and assigns of the parties hereto. The Holder
hereby acknowledges and agrees that this Agreement is entered into for the
benefit of and is enforceable by the Purchaser and its successors and assigns.

 

9. Severability. If any provision of this Agreement is held to be invalid or
unenforceable for any reason, such provision will be conformed to prevailing law
rather than voided, if possible, in order to achieve the intent of the parties
and, in any event, the remaining provisions of this Agreement shall remain in
full force and effect and shall be binding upon the parties hereto.

 

10. Amendment. This Agreement may be amended or modified by written agreement
executed by each of the parties hereto.

 

11. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

12. No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

13. Dispute Resolution. Article XII of the Share Exchange Agreement regarding
arbitration of disputes is incorporated by reference herein to apply with full
force to any disputes arising under this Agreement.

 

14. Governing Law. The terms and provisions of this Agreement shall be construed
in accordance with the laws of the State of New York.

 

15. Controlling Agreement. To the extent the terms of this Agreement (as
amended, supplemented, restated or otherwise modified from time to time)
directly conflicts with a provision in the Share Exchange Agreement, the terms
of this Agreement shall control.

 

[Remainder of page intentionally left blank; signature page follows]

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Resale Lock-Up Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

  WEALTHBRIDGE ACQUISITION LIMITED         By: /s/ Yongsheng Liu   Name: 
Yongsheng Liu   Title:   Chief Executive Officer

 

Signature Page to Resale Lock-up Agreement (WBY)

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Resale Lock-Up Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

  HOLDER         WBY ENTERTAINMENT HOLDINGS LTD.       By: /s/ Bo
Wan                       Name:  Bo Wan   Title: Director         NUMBER OF
Lock-up Shares:       3,892,650 shares of Purchaser Common Stock

 

Signature Page to Resale Lock-up Agreement (WBY)

 

 

6



 

